Case 3:19-cv-01318-B Document 1-4 Filed 05/31/19   Page 1 of 4 PageID 43




                       EXHIBIT C
      Case 3:19-cv-01318-B Document 1-4 Filed 05/31/19               Page 2 of 4 PageID 44


                                    CAUSE NO. DC-18-07313

 BOY SCOUTS OF AMERICA,                          §            IN THE DISTRICT COURT OF
 CONNECTICUT YANKEE COUNCIL,                     §
 SPIRIT OF ADVENTURE COUNCIL,                    §
 ALOHA COUNCIL, CASCADE PACIFIC                  §
 COUNCIL                                         §
                                                 §
         Plaintiffs,                             §
                                                 §
 v.                                              §            DALLAS COUNTY, TEXAS
                                                 §
 THE HARTFORD ACCIDENT                           §
 AND INDEMNITY CO., FIRST                        §
 STATE INSURANCE CO.                             §
                                                 §
         Defendants.                             §             95TH JUDICIAL DISTRICT

                       NOTICE OF FILING NOTICE OF REMOVAL

        Please take notice that Defendants Hartford Accident and Indemnity Company and First

State Insurance Company have filed with the Clerk of the United States District Court for the

Northern District of Texas, Dallas Division, pursuant to federal law, Defendants’ Notice of

Removal and that this action is removed to the United States District Court for the Northern District

of Texas, Dallas Division as of May 31, 2019. A true and correct copy of the Notice of Removal

is attached hereto as Exhibit A. This Court is respectfully requested to proceed no further in this

action unless and until such time as the action may be remanded by order of the United States

District Court.




                                                 1
Case 3:19-cv-01318-B Document 1-4 Filed 05/31/19    Page 3 of 4 PageID 45




                                      Respectfully submitted,



                                              /s/ Todd M. Tippett ______
                                      Todd M. Tippett
                                      Texas Bar No. 24046977
                                      ttippett@zelle.com
                                      ZELLE LLP
                                      901 Main Street, Suite 4000
                                      Dallas, Texas 75202-3975
                                      Telephone: 214-742-3000
                                      Facsimile: 214-760-8994

                                      James P. Ruggeri (admitted pro hac vice)
                                      Joshua D. Weinberg (admitted pro hac vice)
                                      Abigail W. Williams (admitted pro hac vice)
                                      SHIPMAN & GOODWIN LLP
                                      1875 K Street NW
                                      Washington, D.C. 20006-1251
                                      Telephone: 202-469-7750
                                      Facsimile: 202-469-7751

                                       ATTORNEYS FOR DEFENDANTS
                                       THE HARTFORD ACCIDENT AND
                                       INDEMNITY CO., FIRST STATE
                                       INSURANCE CO.




                                  2
    Case 3:19-cv-01318-B Document 1-4 Filed 05/31/19               Page 4 of 4 PageID 46


                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of this Notice of Filing Notice of Removal
has been served this 31st day of May 2019, by electronic filing as follows:

 Ernest Martin, Jr.
 State Bar No. 13063300
 ernestmartin@haynesboone.com
 Carla Green
 State Bar No. 24097762
 carlagreen@haynesboone.com
 HAYNES AND BOONE, L.L.P.
 2323 Victory Ave., Suite 700
 Dallas, Texas 75219
 Telephone: (214) 651-5000
 Telecopier: (214) 651-5940
 ATTORNEYS FOR PLAINTIFFS

                                                         /s/ Todd M. Tippett
                                                       Todd M. Tippett




4814-6628-4440v1
